PER CURIAM.
The trial court entered an order of probation placing appellant on six months probation and assessing various costs including costs of prosecution against appellant. The trial court later entered a final judgment against appellant in favor of the Board of County Commissioners of Indian River County in the sum of $1,120.00 as actual costs of prosecution and defense of appellant and in the sum of $200.00 as a reasonable amount for the public defender attorney’s fees for services. The state concedes that the amount of costs imposed in the final judgment is incorrect, but submits that fees and costs in a lesser amount are supported in the record. We disagree.
We reverse because the trial court did not follow the procedures set forth in section 939.01, Florida Statutes (1993) and assessed the cost of prosecution without competent evidence showing the amount of such costs. See Wyatt v. State, 654 So.2d 613 (Fla. 4th DCA 1995). However, we affirm the trial court’s conclusion that appellant should be liable for one fifth of the total amount of the assessed costs. We remand with directions to vacate the order of probation and the final judgment and for an evidentiary hearing to determine the amount of prosecution costs pursuant to section 939.01, Florida Statutes (1993).
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
DELL, FARMER and STEVENSON, JJ., concur.